Howell, J.
The defendant has appealed from a judgment in favor of plaintiffs for two thousand dollars for professional services in several cases. The plaintiffs ask an amendment of the judgment.
The appellant calls our attention to three bills of exception taken to the admission of evidence. The rulings woro correct. The statements of an agent, whose agency is shown, are not hearsay. And the proof of the agency to employ counsel was admissible, although the agency was not alleged. The employment was alleged, and the mode of it was not essential. The answer, it may be remarked, disclosed, while it denied, the agency.
An examination of the evidence satisfies us that the judge a quo has done justice between the parties. The fact that the plaintiffs represented other parties in each of the suits, except one, makes the amount allowed reasonable for all.
TVe think it necessary to say in reference to the motion to dismiss, that under the settled jurisprudence of this court there was no abandonment of the appeal, as that granted under the first order was never perfected..
It is therefore ordered that the motion to dismiss be denied, and that the judgment appealed from be affirmed with costs.